Citation Nr: 1534250	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  12-13 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Maintenance Center


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of Department of Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from service from May 1963 to April 1965. 

The Veteran died in October 2000, and the appellant seeks recognition as his surviving spouse in her pursuit of entitlement to VA death benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 administrative decision of the Department of Veterans Affairs (VA) Pension Maintenance Center in Milwaukee, Wisconsin.

The appellant was denied entitlement to death benefits via correspondence in October 2008 and December 2008.  However, the appellant submitted additional relevant evidence with regard to the claim within the applicable one year appeal period.  Specifically, this evidence included a marriage certificate, received by VA in May 2009.  If new and material evidence is received during an applicable appellate period following a RO decision (one year following issuance of notice of a rating decision or 60 days following issuance of a Statement of Case), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2014); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  The Board finds that, as October 2008 and December 2008 denials were reconsidered pursuant to 38 C.F.R. § 3.156(b), the claim should be addressed on the merits de novo as listed on the title page.

Furthermore, the March 2010 administrative decision denied the appellant's claim for death benefits as the appellant was determined not to be Veteran's surviving spouse for VA purposes.  The March 2012 statement of the case characterized the issue on appeal as entitlement dependency and indemnity compensation and death pension and continued the denial as it was determined the appellant was not validly married to the Veteran at the time of his death.  However, as the agency of original jurisdiction denied the issue based on a determination that the appellant was not a proper claimant, the issue has been characterized as reflected on the title page.

Finally, the Board notes that the Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2014).  Review of the appellant's claims file shows that The American Legion submitted fax coversheets in March 2012.  The claims file, however, does not include a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) recognizing The American Legion as the appellant's accredited representative, nor did the RO recognize the appellant appointed a representative.  Furthermore, the appellant, on a VA Form 9, substantive appeal, received by VA in June 2013, listed her daughter's name as an appointed representative rather than The American Legion.  Thus, the Board does not find the appellant has duly appointed a representative, although she is hereby advised that if she wishes to appoint a representative or attorney to assist her in her appeal, she must do so by providing a valid power of attorney and may do so upon remand.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a VA Form 9, substantive appeal, received in June 2013, the appellant requested a Travel Board hearing before a Veterans Law Judge.  In a letter, dated May 6, 2015, the appellant was notified that her hearing had been scheduled for June 16, 2015.  However, the May 6, 2015 letter was addressed to the Veteran, not the appellant and was sent to the Veteran's last address of record as contained under his profile within the Veterans Benefits Management System.  The May 6, 2015 letter did not contain the appellant's correct mailing address, based on her October 2013 VA Form 20-572, Request for Change of Address/Cancellation of Direct Deposit, in which she informed VA that her address had changed.  The appellant did not appear for her scheduled Board hearing and the inaccuracies on her letter may have been the reason for this failure to report. 

Thus, the Board finds that the appellant should again be afforded an opportunity to provide testimony at a Travel Board hearing before a Veterans Law Judge, with notice of such scheduled hearing issued to her most recent address of record, prior to appellate consideration of her appeal.  A remand is required in order to afford the appellant her clearly requested Board hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing before a Veterans Law Judge in accordance with the docket number of her appeal.  Ensure that notice of the hearing is sent to the appellant's current address.  This notice letter must be documented in the claims file.

Thereafter, the case should be returned to the Board, as appropriate, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






